NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                     NOV 28 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KATHY GLENN CLAY,                                 No. 16-56286

                   Plaintiff-Appellant,           D.C. No. 2:14-cv-06599-MRW

     v.
                                                  MEMORANDUM*
PAPIK, Peace Officer, Serial No. 4017,
individual and official capacity,

                   Defendant-Appellee.

                     Appeal from the United States District Court
                         for the Central District of California
                    Michael R. Wilner, Magistrate Judge, Presiding**

                            Submitted November 15, 2017***

Before:         CANBY, TROTT, and GRABER, Circuit Judges.

          Kathy Glenn Clay appeals pro se from the district court’s judgment entered

following a jury verdict in favor of defendant Papik in Clay’s 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
excessive force action. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Clay failed to preserve her challenge to the sufficiency of the evidence

because Clay did not move for judgment as a matter of law either before or after

the jury’s verdict. See Nitco Holding Corp. v. Boujikian, 491 F.3d 1086, 1089 (9th

Cir. 2007) (“[T]o preserve a challenge to the sufficiency of the evidence to support

the verdict in a civil case, a party must make two motions. First, a party must file a

pre-verdict motion pursuant to Fed. R. Civ. P. 50(a). Second, a party must file a

post-verdict motion for judgment as a matter of law or, alternatively, a motion for a

new trial, under Rule 50(b).” (citations omitted)).

      AFFIRMED.




                                          2                                    16-56286